Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT AND RELEASE

THIS AMENDMENT TO EMPLOYMENT AGREEMENT AND RELEASE (this “Agreement”) is made
and entered into effective as of the 6th day of August, 2012 (“Effective Date”),
by and between Michael A. Woodhouse (hereinafter generally referred to as “Mr.
Woodhouse” or “Executive”) and Cracker Barrel Old Country Store, Inc. and its
subsidiaries, affiliates and related entities (“CBOCS” or “the Company”) (Mr.
Woodhouse and the Company collectively referred to as “the Parties”).

W I T N E S S E T H:

WHEREAS, Mr. Woodhouse is currently the Executive Chairman of the Board of
CBOCS, and Mr. Woodhouse and CBOCS are parties to a certain Employment Agreement
dated September 12, 2011 (the “Employment Agreement”) regarding the service of
Mr. Woodhouse as Executive Chairman, the term of which expires on November 30,
2012 unless mutually extended by the Parties;

WHEREAS, the Parties have agreed that Mr. Woodhouse will resign and step down
from his roles of Executive Chairman of the Board, officer, and employee of the
Company prior to the CBOCS shareholder meeting, currently scheduled for
November 15, 2012 (the date of such meeting, the “Shareholder Meeting Date”);
and

WHEREAS, in connection therewith, and following a period of negotiations between
the Parties, Mr. Woodhouse and CBOCS wish to enter into this Agreement so that
Mr. Woodhouse’s long career of significant contributions to the Company may be
recognized, that clarity may be achieved regarding Mr. Woodhouse’s compensation
and outstanding equity awards as he retires from service to the Company, and
that each of the Parties may provide a general release of claims against the
other Party in exchange for certain benefits and compensation set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, it is agreed as follows:

1. The Parties agree to amend the Employment Agreement as follows:

(a) Section 2.1 will be amended to delete the date “November 30, 2012”, which
will be replaced with the following:

“ November 7, 2012”

(b) Section 3.1 will be deleted in its entirety and replaced with the following:

Position. Subject to the remaining conditions of this Section 3.1, Executive
shall serve as the Executive Chairman through November 7, 2012 at which time
Mr. Woodhouse’s duties as Executive Chairman, officer, and employee of the
Company will come to an end. During the Term, Executive shall report to the
Board and perform such duties and responsibilities as may be prescribed from
time-to-time by the Board, which duties shall



--------------------------------------------------------------------------------

include, without limitation, (a) when present, presiding at meetings of the
Board and shareholders and (b) coordinating with the Board and the Chief
Executive Officer of the Company with respect to the Company’s business and
strategic initiatives. From time to time, Executive also may be designated to
such offices within the Company or its subsidiaries as may be necessary or
appropriate for the convenience of the businesses of the Company and its
subsidiaries.

(c) To the end of Section 4.2(a) will be added the following:

For purposes of clarity, Executive acknowledges that to be eligible for an
annual bonus for Fiscal Year 2013, he would be required to be employed on the
date on which such bonus is paid and therefore he will not be eligible for such
annual bonus.

(d) Section 4.2(b) will be deleted in its entirety and replaced with the
following:

Long Term Incentive Plan Awards. In the course of his employment, Executive has
been granted Long Term Incentive awards that remain partially or wholly
unvested. Those LTI awards will be treated as follows as of the end of the Term:

 

2011 MSU

   forfeited as unvested

2012 LTPP

   pro rata award based on service through end of Term

2012 MSU

   pro rata award based on service through end of Term

Furthermore, with respect to any additional long term incentive plan established
by the Company during the Term, Executive’s target percentage under such a plan
shall be no less than 150% of salary of the Base Salary. Any such long term
incentive plan award granted to Executive will provide that such award will be
awarded on a pro rata basis based on service through the end of the Term.

(e) A new Section 4.3 will be added, with Section 4.3 to read as follows:

Failure to Extend. Notwithstanding any term of this Agreement to the contrary,
if Executive fulfills his service through the Term and the Term of the Agreement
is not extended by the parties beyond November 7, 2012 in accordance with
Section 2.2, then Executive shall be entitled to receive $900,000.00 payable
upon the later of November 15, 2012 or the 8th day following the date of
Executive’s execution of the Release. In addition, if Executive timely elects to
continue health insurance coverage through the Company’s health insurance plan
under COBRA, the Company will reimburse Executive for his payment of those
premiums for up to eighteen (18) months upon submission of proper documentation
of such payment(s).

(f) The following will be added to the end of section 8.2(d): “subject to the
provisions of section 4.2(b).”

(g) The language at the beginning of Section 2. of the Release which is an
Addendum to the Employment Agreement (the “Release”) that reads “In signing this

 

2



--------------------------------------------------------------------------------

Release, Employee is not releasing any claim that may arise under the terms of
the Agreement that (a) enforce his rights under the Agreement,” is deleted in
its entirety and replaced with the following: “ In signing this Release,
Employee is not releasing any claim that may (a) arise under the terms of the
Agreement that enforce his rights under Section 4.2(a) and (b) and Section 4.3
of the Agreement as amended by the Amendment to Employment Agreement and
Release,”

(h) A new Section 7 will be added to the Release, with Section 7 to read as
follows:

In consideration of the mutual promises and consideration given herein, the
Company does hereby irrevocably and unconditionally release, acquit and
discharge Mr. Woodhouse, his spouse, his heirs, his successors and assigns, and
his agents (the “Woodhouse Released Parties”) from any and all manner of
actions, charges, complaints, suits, proceedings, claims, liabilities,
obligations, agreements, controversies, demands, costs, losses, debts and
expenses whatsoever of any kind or nature, at law or in equity, whether known or
unknown, fixed or contingent, arising out of or in any way connected with the
employment of Mr. Woodhouse by the Company or with his separation from
employment with the Company.

2. The parties agree and acknowledge that the changes made to Mr. Woodhouse’s
duties and responsibilities as a result of this Agreement do not constitute a
Good Reason for termination of the Employment Agreement under 8.2(a).

3. The parties agree and acknowledge that all portions of the Employment
Agreement not amended herein will remain in full force and effect, including,
but not limited to, Section 13 (“Business Protection Provisions”) of the
Employment Agreement.

4. The Parties further agree that as additional consideration to Mr. Woodhouse
for the amendment of the Employment Agreement and his release of any and all
claims that he may have had under the prior terms of the Employment Agreement
that have been amended in accordance with this Agreement or for any other matter
up to the date of execution of this Agreement, the Company, upon proper
substantiation, will reimburse Mr. Woodhouse in an amount not to exceed $25,000
for attorney’s fees incurred with the negotiation and preparation of this
Agreement.

5. Binding Effect / No Oral Modification. This Agreement shall be binding upon
CBOCS, Mr. Woodhouse and upon Mr. Woodhouse’s heirs, administrators,
representatives, executors, successors, and assigns. The Parties acknowledge
that each was represented by counsel during the course of the negotiation of
this Agreement and that they voluntarily and knowingly enter into the Agreement.
The provisions of this Agreement may not be modified orally, but only in a
writing signed by the parties to be charged.

6. This Agreement may be executed in counterparts, each of which shall be deemed
to be an original and shall be binding upon the party who executed the same, but
all of such counterparts shall constitute this same Agreement and may be
sufficiently evidenced by one counterpart. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or PDF file, shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

3



--------------------------------------------------------------------------------

/s/ Michael A. Woodhouse       August 6, 2012 Michael A. Woodhouse       Date  
CRACKER BARREL OLD COUNTRY STORE, INC.         /s/ Sandra B. Cochran      
August 6, 2012       Date   By: Sandra B. Cochran         Its: President and
Chief Executive Officer        

 

4